MIDDLETON, PJ.
• It seems to be the theory of the plaintiff in error in this contention that by analogy at least his former testimony was protected by the provisions of 13660 GC. This claim is not supported by the section in question. That section grants immunity only to witnesses called by the State of Ohio. The plaintiff in error was offered as a witness by the defendant. There is no realtion whatever between the two situations. One is a special immunity created by the state for its own protection and in its behalf the better to enfroce the law and bring the guilty to justice. The conditions under which the plaintiff in error testified were created by the defendant in the former case alone and his testimony was for the defense. Under such conditions the protection contended for, if allowed, would defeat the claims of the state rather than assist it in the administration of justice.
It follows that the objection of the plaintiff in error to the admission in the instant case of his testimony given in the trial of his father was properly overruled.
We find no substantial error in the record and the judgment of the Court of Common Pleas affirming the judgment of the Municipal Court is affirmed.
Mauck and Blosser, JJ, concur.